Citation Nr: 1814852	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-10 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 24, 2013 for the award of a 20 percent disability rating for a tender scar below the naval.  

2.  Entitlement to an increased initial rating for a lower back disability, rated as 10 percent disabling prior to November 1, 2013, and as 40 percent disabling thereafter.

3.  Entitlement to an effective date earlier than September 24, 2013 for the award of service connection for a right ankle sprain (right ankle condition).

4. Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a neck condition, secondary to service-connected lower back disability.

6.  Entitlement to service connection for a right knee condition, to include secondary to right ankle disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1998, September 2013, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran's left knee claim was certified to the Board as a claim of entitlement to service connection for a left knee condition.  The record reveals that the RO first denied service connection for a left knee condition in a November 1998 Rating Decision.  Subsequently, in a December 2000 Rating Decision, the RO denied the Veteran's request to reopen the claim.  Following the Veteran's substantive appeal in August 2002, the Board issued a November 2004 Decision, denying the Veteran's request to reopen her claim of entitlement to service connection for a left knee condition.  However, additional relevant evidence was within the VA's constructive possession within one-year following the November 1998 Rating Decision, such that the finality of the November 1998 rating decision was abated.  See Turner v. Shulkin, 2018 U.S. App. Vet. Claims LEXIS 143, *25(Feb. 8, 2018) (holding that VA's constructive receipt of relevant records within one year of the issuance of the pertinent rating decision will abate the finality of that rating decision, provided that VA adjudicators had sufficient knowledge of the existence of those records).   Accordingly, to the extent that the Board's November 2004 Decision determined that new and material evidence had not been received, the Board vacates the November 2004 decision below.  

In a January 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected lower back disability to 40 percent disabling, effective November 1, 2013.  In addition, the RO increased the disability rating for the Veteran's service-connected scar disability to 20 percent disabling, effective September 24, 2013.  As the increases did not represent a total grant of the benefits sought on appeal, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's claim of entitlement to service connection for a right knee condition was initially denied in a June 2007 rating decision.  The RO notified the Veteran in a July 2007 denial letter, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the June 2007 denial, new and material evidence in the form of VA treatment records and lay statements has been associated with the claims file.  Thus, the claim for service connection for a right knee condition, to include secondary to the service-connected right ankle disability, is reopened, and the Board will proceed with an adjudication of the underlying service connection claim on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade, 24 Vet App. at 122.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left knee condition, a right knee condition, and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 24, 2004 decision, the Board denied the Veteran's request to reopen a claim of entitlement to service connection for a left knee and leg condition. 

2.  April 1999 correspondence that documented the Veteran's reported  diagnosis of tendinitis in the knee as well as a June 1999 treatment record that revealed a medication prescription for knee pain was not considered by the Board in its November 2004 Decision.  
 
3.  The Veteran's claim of entitlement to an increased rating for a scar disability was received by VA on September 24, 2013; it is not factually ascertainable that the severity of the scar increased within the one-year period prior to VA's recipit of the Veteran's claim. 

4.  Throughout the pendency of the appeal, the orthopedic manifestations of the Veteran's lower back disability have approximated the criteria for a 40 percent rating, based evidence of favorable anklyosis of the entire thoracolumbar spine.  Unfavorable ankylosis has not been diagnosed.

5.  VA received the Veteran's claim of entitlement to service connection for a right ankle condition on January 19, 2011.  No communication or evidence was received prior to January 19, 2011 which may be interpreted as an informal or formal claim of entitlement to service connection for a right ankle condition.

6.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's service-connected lower back disability has precluded her from securing or following a substantially gainful occupation since September 20, 2010.





CONCLUSIONS OF LAW

1.  The November 29, 2004 Decision denying the Veteran's application to reopen a claim for entitlement to service connection for a left knee condition is vacated.  38 C.F.R. § 20.904(a) (2017).  

2.  The criteria for assignment of an effective date earlier than September 24, 2013, for the award of a 20 percent disability rating for a scar disability, are not met.  38 U.S.C. §§ 1155, 5110, 7105 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an increased initial rating of 40 percent, but no higher, for the orthopedic manifestations of the lower back disability are met, effective September 20, 2010.  38 U.S.C. §§ 1155, 5103, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for an earlier effective date of January 19, 2011 for the grant of service connection for a right ankle condition are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.153, 3.155, 3.156(b), 3.157, 3.400 (2017).

5.  The criteria for a TDIU have been met since September 20, 2010.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b), 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons expressed immediately below, the Board will vacate its prior November 2004 Decision.  As discussed in the Remand portion of this decision, the Veteran's claim of entitlement to service connection for a left knee condition is remanded. 

I. Order of Vacatur

Board decisions are to be based on the entire record in the proceeding and upon consideration of evidence and material of record and applicable provisions of law and regulation.  Each Board decision shall contain a written statement of the Board's findings and conclusions and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  38 U.S.C. § 7104. 

An appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion, if, in rendering the decision, there was a denial of due process of law.  38 C.F.R. 20.904(a). 

As discussed in the Findings of Fact above, the November 29, 2004, Board decision did not address relevant medical treatment records that were received within one year of the November 1998 rating decision.  As VA's receipt of these records vitiated the finality of the November 1998 rating, the Board applied the incorrect standard of review, depriving the Veteran of due process.  Thus, in accordance with 38 C.F.R. § 20.904, the Board's November 29, 2004, decision is hereby VACATED.  

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart, 21 Vet. App. 505.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

A. Scar Disability 

The Veteran contends that she is entitled to a 20 percent rating for her scar disability prior to September 24, 2013.  In a January 2015 Rating Decision, the RO assigned a higher 20 percent rating for the scar disability effective the date of the Veteran's claim, September 24, 2013.  Following the January 2015 Rating Decision, the Veteran filed a September 2015 Notice of Disagreement, specifically contesting the effective date assigned.
   
For an increased rating claim, the Board evaluates the severity of the Veteran's disability from the one-year time period before the Veteran filed her increased-rating claim until VA makes a final decision.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(3) (2012).  Here, the Veteran filed a claim for an increased rating on September 24, 2013.  Accordingly, the Board analyzes the Veteran's disability picture prior to September 23, 2013, but not earlier than September 23, 2012.

Following careful review of the record, the Board finds that record is absent of any evidence regarding the severity of the scar disability for the period within one-year of VA's receipt of the increased rating claim.  Without more, the Board is unable to ascertain whether an increase in disability occurred within the one-year period prior to September 24, 2013.  In sum, absent relevant evidence within the one-year period prior to the increased rating claim, an effective date earlier than September 24, 2013 is not warranted.  38 C.F.R. § 3.400(o)(2).

B.  Lower Back Disability

The Veteran contends that she is entitled to a rating in excess of 10 percent prior to November 1, 2013.  By way of history, the RO granted service connection for a lower back disability in a September 17, 2013 Rating Decision, assigning a 10 percent rating effective September 20, 2010.  The Veteran filed a notice of disagreement later that month.  Subsequently, in a November 1, 2013 statement, the Veteran requested to withdraw her notice of disagreement.  But the Veteran at the same time requested to file a "claim to increase for my degenerative joint disease, lumbar spine with my new medical evidence."  In the context of the claim's procedural history, and the Veteran's conflicting statements, the Board concludes that the Veteran did not in fact intend to withdraw her notice of disagreement, and as such, considers the claim to be an initial rating claim.   See  Fenderson, 12 Vet. App. 119.  Also, the Veteran's position is further clarified in the September 2015 Notice of Disagreement, pertaining to the January 2015 Rating Decision, where the Veteran only contested the effective date for the lower back disability, not the evaluation.  Consequently, the Board will evaluate whether the Veteran is entitled to an initial rating in excess of 10 percent for a lower back disability, prior to November 1, 2013. 

Presently, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Pursuant to 38 C.F.R. § 4.71a, disabilities evaluated under Diagnostic Code 5242 may be rated either under the general rating formula for diseases and injuries of the spine (general rating formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under the general rating formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture is present with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In light of the above, the Board will now apply the applicable legal principles to the symptoms of the Veteran's lumbar spine disability present during the relevant time periods on appeal.

As an initial matter, the Board notes that it will not consider the formula for rating intervertebral disc syndrome (IVDS) as the Veteran has not had any "incapacitating episodes" as defined in Note 1 to the formula for rating IVDS throughout the course of appeal.  As such, the Board will evaluate the Veteran's level of disability pursuant to the General Rating Formula only.

Following review of the medical evidence of record, the Board finds that a higher 40 percent rating for the orthopedic manifestations of the lower back disability is warranted, effective the date of the Veteran's claim (September 20, 2010).  September 2011 VA treatment records documented findings of "spontaneous fusion of L5-S1."  The examiner noted an impression of "[p]rogressive hypertrophic spurring of the lower lumbar spine."  May 2013 VA treatment records reveal findings of "[d]isc space are relatively maintained with scattered bridging osteophytes."  In June 2013, the Veteran was afforded a VA examination.  There, the examiner reported that the Veteran was unable to complete range of motion tests due to anklyosis.  The examiner described the Veteran's posture to be "within normal limits."  Accordingly, the evidence demonstrates that the Veteran's lower back disability manifested with unfavorable anklyosis throughout the period under review and a higher 40 percent rating is warranted. 

The evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 40 percent for period under review.  Specifically, evidence during this period fails to demonstrate that the Veteran displayed unfavorable ankylosis of the thoracolumbar spine or entire spine.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).

III. Earlier Effective Date 

The Veteran is seeking an effective date earlier than September 24, 2013 for the grant of service connection for a right ankle disability.  In a September 2015 statement, the Veteran contended that the proper effective date for the right ankle disability is 1998.  The Veteran stated that she "filed appeals for these conditions in 1998."

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2017).    

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  In order for a document to be recognized as an informal claim, "there must be a reasonable expectation for VA to act in the manner that the claimant intended."  King v. Shinseki, 23 Vet. App. 464, 470 (2010) (holding that a "desire to obtain VA benefits received in a medical report by VA physicians" cannot constitute an informal claim) (citing Ellington v. Nicholson, 22 Vet. App. 141, 146 (2007)).  "VA 'sympathetically read[s]' a veteran's filing 'in determining whether . . . an informal claim for [benefits has been made.]'"  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The "mere presence of medical evidence" is not sufficient to indicate intent to apply for service connection or identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, "case law is clear that the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing . . . symptom[s] of the disability."  Brokowski, 23 Vet. App. at 86-87.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2015).

By way of history, the Veteran first filed a claim of entitlement to service connection for right ankle condition on January 19, 2011.  In a May 3, 2012 rating decision, the RO denied the claim.  On May 30, 2012, the Veteran requested that the RO reconsider the decision.  The RO issued a second rating decision in September 2013, confirming and continuing the previous denial of service connection for a right ankle condition.  Later that month, the Veteran filed correspondence with VA which was interpreted by VA as a new claim of entitlement to service connection for a right ankle condition.  In a January 2015 rating decision, the RO granted service connection for a right ankle condition effective September 24, 2013.  The Veteran filed a September 2015 notice of disagreement, contesting the effective date assigned in the January 2015 rating decision and this appeal followed.  

The Board finds that the May 2012 correspondence adequately expressed disagreement with the May 2012 rating decision.  Therefore, the Board views the May 2012 correspondence as a notice of disagreement, and contrary to the conclusions made by the RO, determines that the date of the claim on appeal is January 19, 2011.  

The medical evidence of record clearly shows that the Veteran had been diagnosed with and treated for right ankle instability prior to January 2011.  Therefore, entitlement had already arisen at the time VA received the claim for service connection, the later of the applicable dates is the date of the receipt of the claim.  As, and the effective date shall be the date of receipt of the claim, January 19, 2011.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

In addressing whether an effective date earlier than January 19, 2011 is warranted, the Board concludes that there is no document that might be construed, even in the broadest sense, as a claim of entitlement to service connection for right ankle condition dated prior to January 19, 2011.  

IV. TDIU

The final issue is whether the Veteran is entitled to a TDIU prior to November 1, 2013. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Agency of Original Jurisdiction (AOJ) has not yet assigned a disability rating for the right ankle for the period prior to September 23, 2013.  That notwithstanding, the Board finds that based on the current level of severity of the right ankle, the schedular criteria for a TDIU will not be met for the period prior to November 1, 2013, even after the AOJ implements the Board's grant of an earlier effective date of service connection for the right ankle.  

However, the evidence of record clearly demonstrates that since September 20, 2010, the Veteran has been unable to secure or follow a substantially gainful occupation due to her service-connected disabilities such that TDIU is warranted on an extraschedular basis since that date.  Specifically, the records reveal that the Veteran last worked as a supervisor at a department store in 1997.  An October 2010 service agreement showed that the Veteran's disabilities demanded nursing services, personal care service, and assistance with household chores.  A September 2011 VA examination for aid and attendance documented the Veteran's reports that "she is in pain and cannot get out of bed except for short distances." The VA clinician noted that the Veteran only gets out of bed to open the door for the nurse, prepare meals, or go the bathroom.  Further, the clinician explained that the Veteran's disability is multifactorial, including arthritis of the foot and back pain.  The July 2013 VA examiner indicated functional limitation to include heavy lifting.  The examiner further remarked that the Veteran is only able to walk without a cane in the premises of her home and unable to get out of her wheelchair. 

After review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected lower back disability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  In making this determination, the Board has considered the Veteran's education, her primary employment history as a supervisor, and her level of disability due to her service-connected disabilities.  Accordingly, resolving all doubt in her favor, the criteria for a TDIU have been met, and entitlement to a TDIU on an extraschedular basis is granted, effective September 20, 2010.


ORDER

The November 29, 2004 Board Decision denying the application to reopen the claim of entitlement to service connection for a left knee condition is VACATED. 

An effective date earlier than September 24, 2013, for the award of a 20 percent rating for a scar disability, is denied.

An increased rating of 40 percent for the lower back disability is granted, effective September 20, 2010.

An earlier effective date of January 19, 2011 for the grant of service connection for a right ankle condition is granted.

A total disability rating based on individual unemployability due to the service-connected lower back disability is granted on an extraschedular basis, effective September 20, 2010.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the left knee condition, right knee condition, and neck condition claims.

In regards to the Veteran's left knee condition, the Veteran was afforded a VA examination in August 1998.  There, the examiner documented an impression of patellofemoral syndrome of the left knee.  As the VA examiner failed to discuss the Veteran's reported in-service injuries and opine as to whether the Veteran's current condition is related to or caused by military service, a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).

Regarding the Veteran's claim of entitlement to service connection for a right knee condition and a neck condition, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The medical evidence of record documents a current neck disability and in-service complaints of neck pain.  In addition, the record reveals a current right knee condition and in-service complaints of bilateral knee pain.  Currently, the record lacks a competent medical opinion addressing the possible relationship between the Veteran's current conditions and her military service.  The Board finds that such evidence necessitates a remand for an initial VA examination.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the file with any VA treatment records relevant to the Veteran's claims to the present.  If any requested records are unavailable, the Veteran and her representative should be notified of such.

2.  Schedule the Veteran for VA medical examinations to ascertain the nature and etiology of her left knee condition, right knee condition, and neck condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

In regards to the Veteran's knee conditions:   

(a)  Please identify by medical diagnosis the Veteran's knee conditions, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  

(c) If not directly related to service on the basis of question (b), is it at least as likely as not that the right knee condition was caused by a service-connected disability, to include the Veteran's service-connected right neck disability?  Please explain why or why not.

(d)  If not caused by a service-connected disability, is it at least as likely as not that the right knee condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected right ankle disability?  Please explain why or why not.

(e)  If the examiner finds that the right knee condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the right knee condition that is attributed to the service-connected disability (e.g. limitation of motion).

In providing this opinion, the examiner is to consider the Veteran's competent lay statements.  Further, the examiner is asked to discuss the following evidence: (1) April 1980 service treatment records that documented complaints of bilateral knee; (2) the Veteran's August 1998 reports during a VA medical examination of an in-service left knee injury that occurred in basic training; (3) A June 1982 service treatment record that documented the Veteran being involved in a head-on motor vehicle accident with abdominal and left knee injuries; (4) An August 1998 VA examination that documented an impression of left patellofemoral syndrome; (5) the Veteran's April 1999 report of a diagnosis of tendinitis in the knee; (6) and A February 2007 VA treatment record that noted an impression degenerative joint disease of the knee.      



In regards to the Veteran's neck condition: 

(a)  Please identify by medical diagnosis the Veteran's neck conditions, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  

(c) If not directly related to service on the basis of question (b), is it at least as likely as not that the neck condition was caused by a service-connected disability, to include the Veteran's service-connected lower back disability?  Please explain why or why not.

(d)  If not caused by a service-connected disability, is it at least as likely as not that the neck condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of lower back condition?  Please explain why or why not.

(e)  If the examiner finds that the neck condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the neck condition that is attributed to the service-connected disability (e.g. limitation of motion). 

In providing this opinion, the examiner is to consider the Veteran's competent lay statements of persistent neck pain.  The examiner's attention is also directed to an October 1982 service treatment record, documenting complaints of neck and back pain after a confrontation with her then boyfriend.  In addition, an August 2017 private treatment records recorded x-ray findings of multi-level degenerative disc disease, facet arthropathy, and uncovertebral joint hypertrophy, creating mild neuroforaminal narrowing.    

For all claimed conditions, the examiner should describe the nature and extent of the Veteran's sleep condition and symptoms.  To the extent possible, the examiner should distinguish symptoms due to other service-connected disabilities.  If this is not possible, the examiner should identify all symptoms that overlap.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms she observed during and after service and that her reports must be taken into account in formulating the requested opinions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


